Citation Nr: 1418573	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-35 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as porphyria cutanea tarda, and diagnosed as vitiligo, lichen simplex and prurigo nodularis, to include as due to toxic herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969.

This matter is on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

The Veteran testified before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is of record.  This appeal was remanded by the Board in December 2013 for further development and is now ready for disposition.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  A skin disorder, diagnosed as vitiligo, lichen simplex and prurigo nodularis, was not shown in service or for many years thereafter and is unrelated to active duty service or to toxic herbicide exposure.

2.  Porphyria cutanea tarda has not been clinically shown.


CONCLUSION OF LAW

A skin disorder, claimed as porphyria cutanea tarda, and diagnosed as vitiligo, lichen simplex and prurigo nodularis, was not incurred in or aggravated by service and is not related to service or to toxic herbicide exposure.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board. Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

Additionally, a VA examination with respect to the issue on appeal was obtained in January 2014.  38 C.F.R. § 3.159(c)(4) (2013).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
The Board notes that, at his hearing before the Board in August 2013, the Veteran indicated that he has been treated for a skin disorder since 1970.  While there are no records in the claims file from prior to 1977, he also indicated that the treating physician is now deceased.  As such, in the Board's view, any attempt to acquire these records would not be fruitful, and would only serve to unnecessarily delay the claim.  Moreover, it does not appear that the Veteran has been prejudiced by the absence of such records.  Indeed, at the VA examination in January 2014, he told the examiner that he had been experiencing skin symptoms throughout the 1970s.  Thus, the fact that he experienced symptoms as early as 1970 was considered by the examiner when he provided an opinion.   

The Board also finds that the hearing before the undersigned Veterans Law Judge in August 2013 complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature of his skin disorder, and when it began to appear.  The Veteran also provided testimony about the nature of his toxic herbicide exposure.  

Finally, this case was remanded by the Board in December 2013 in order to obtain a VA examiner's opinion.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in January 2014, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in March 2014.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming service connection for a skin disorder on his hands, arms and torso.  It is his primary contention that this condition is due to his toxic herbicide exposure while serving in the Republic of Vietnam.  
Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  However, skin disorders are not qualifying chronic diseases, the provisions of 38 C.F.R. § 3.303(b) are not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  VA Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Regarding toxic herbicide exposure, a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (West 2002 and Supp. 2013); 38 C.F.R. § 3.307(a)(6) (2013).  Notably, these were the key compounds found in the tactical herbicides used during the Vietnam War, with "Agent Orange" being the most common.

However, if the evidence establishes that a veteran has been exposed to an herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)), service connection will be warranted only for a number of specifically listed disorders set forth in 38 C.F.R. § 3.309(e), to include Hodgkin's disease, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, multiple myeloma, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), soft-tissue sarcomas, ischemic heart disease, Parkinson's disease, B-cell leukemias, Type 2 diabetes and, as is potentially relevant here, porphyria cutanea tarda, chloracne or other acneform diseases consistent with chloracne,

In this case, the fact that the Veteran served in the Republic of Vietnam has been previously conceded, based on the information contained in his personnel records as well as his Form DD-214.  As such, it is presumed that he was also exposed to toxic herbicides during his service.  

However, service connection is nevertheless not warranted on a presumptive basis, as the Veteran has not been diagnosed with any of the specific diseases listed in 38 C.F.R. § 3.309(e).  While the Veteran contends that his skin disorder is porphyria cutanea tarda, this assertion is not supported by the evidence of record, as he has never been diagnosed with this particular skin disorder.  For example, at evaluations in February 1990 and March 1994, his skin disorder diagnosis was limited to vitiligo.  Biopsies of skin from the Veteran's left hand in February 1992 and January 1997 indicated lichen simplex and prurigo nodularis.  Neither biopsy indicated the presence of chloracne or porphyria cutanea tarda.  Significantly, at the January 2014 VA examination, the examiner diagnosed only vitiligo.  Thus, as the Veteran does not have one of the specific skin conditions identified in 38 C.F.R. § 3.309(e) (2013), service connection is not warranted on this basis.  

Next, although the Veteran is not precluded from establishing service connection with proof of actual direct causation, service connection is not warranted for his skin disorder on this basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a skin disorder while in service.  Significantly, the Veteran's separation physical examination in September 1969 fails to document any complaints of, or observed symptoms related to, a skin disorder.  

In fact, the post-service evidence does not reflect symptoms related to a skin disorder until an evaluation in April 1977.  However, the Veteran stated at that time that it had already been present for "several years."  He also stated at his hearing before the Board in August 2013 that his skin problems began in 1970.  However, even if one were to assume that this disorder began in 1970, this is still by his own admission approximately a year after he left service.  Thus, even though service connection for a disorder such as this one may not be shown simply based on continuity of symptoms [Walker, 708 F.3d at 1331], such a gap in symptoms weighs against the Veteran's claim.  

Despite the lack of continuous symptoms since active duty, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, however, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed skin disorder to active duty.  Specifically, at the time of the Veteran's VA examination in January 2014, the examiner provided the opinion that it was less likely than not that the Veteran's skin disorder was related to active duty service, to include his toxic herbicide exposure.   

In providing this opinion, the examiner provided an exhaustive summary of the Veteran's skin treatment, to include photographs of his hand as well as internet articles discussing the potential causes of porphyria cutanea tarda.  However, the examiner determined that porphyria cutanea tarda was not shown.  Moreover, while the underlying causes of the Veteran's diagnosed skin disorder, vitiligo, were largely unknown, it was more likely that it was related to an autoimmune disorder, rather than due to toxic herbicide exposure.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In considering this claim, the Board has also considered the statements made by the Veteran relating his skin disorder to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his skin disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because skin disorders such as vitiligo are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's skin disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a skin disorder, claimed as porphyria cutanea tarda, and diagnosed as vitiligo, lichen simplex and prurigo nodularis, to include as due to toxic herbicide exposure, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


